DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.  Claims 1-4 and 6-15 remain pending in the application.  The previous objections to claims 1-4 and 6-15 are withdrawn in light of applicant's amendment to claims 1, 4 and 15.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Omar Galiano on February 25, 2021.  The application has been amended as follows: 
In claim 1 line 22, “the entire” was changed to --an entire--.

In claim 4 line 2, “a cylindrical surface” was changed to --the cylindrical inner surface--.
In claim 6 line 2, “the cylindrical surface” was changed to --the cylindrical inner surface--.

Reasons for Allowance
Claims 1-4 and 6-15 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior art does not teach a fuel pump comprising all the limitations of claim 1, but more specifically comprising a press-fitted connection which fixes a cylindrical inner surface of the damper cover to the annular outer surface of the pump housing in a state where the metal diaphragm damper, the upper holding member and the lower holding member are fixed by bringing the pump housing in contact with the lower holding member and bringing the upper holding member in contact with the damper cover; and a weld portion fixing the damper cover to the pump housing at the entire circumference of the press-fitted connection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746